UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1158



BARBARA J. HALE,

                                            Plaintiff - Appellant,

          versus


NATIONAL CENTER FOR STATE COURTS; ROGER
WARREN, Individually and in his official
capacity; LARRY L. SIPES, Individually and in
his official capacity; LINDA R. CAVINESS,
Individually and in her official capacity;
CARL O. BRADFORD, Individually and in his of-
ficial capacity; DAVID A. BROCK, Individually
and in his official capacity; LYLE REID,
Individually and in his official capacity;
MARION GUESS, Individually and in his official
capacity; WILLIAM G. KELLY, Individually and
in his official capacity; WILLIAM G. PAUL,
Individually and in his official capacity;
THOMAS R. PHILLIPS, Individually and in his
official capacity; ARTHUR A. MCGIVERIN, Indi-
vidually and in his official capacity; WILLIAM
COUSINS, Individually and in his official
capacity; NANCY M. SOBOLEVITCH, Individually
and in her official capacity; ROBERT WESSELS,
Individually and in his official capacity;
AUBREY FORD, Individually and in his official
capacity; WILLIAM H. GATES, Individually and
in his official capacity; THELMA W. CUMMINGS-
MOORE, Individually and in her official capac-
ity; CHRISTINE DURHAM, Individually and in her
official capacity; KEVIN S. BURKE, Individ-
ually and in his official capacity; HUGH M.
COLLINS, Individually and in his official
capacity; THOMAS J. MOYER, Individually and in
his official capacity; K. KENT BATTY, Indi-
vidually and in his official capacity; MARY C.
MCQUEEN, Individually and in her official
capacity; SHEILA GONZALEZ, Individually and in
her official capacity; GARY M. SULLIVAN; In-
dividually and in his official capacity;
DELOITTE & TOUCHE, LLP; EVA S. TASHJIAN-BROWN;
MCGUIRE, WOODS, BATTLE & BOOTHE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-97-802-3)


Submitted:   August 13, 1998             Decided:   August 31, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barbara J. Hale, Appellant Pro Se. Vernon M. Geddy, Jr., GEDDY,
HARRIS & GEDDY, Williamsburg, Virginia; William Hartman Sooy,
Richmond, Virginia; Alexander Hoke Slaughter, Robert Michael Tyler,
MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court’s order denying Appel-

lant’s motion to file a second amended complaint and granting

Appellees’ motion to dismiss Appellant’s 42 U.S.C.A. § 1983 (West

1994 & Supp. 1998) action. We have reviewed the record and the dis-

trict court’s opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court and deny Appellant’s

motion to strike Appellee’s informal brief. Hale v. National Center

for State Courts, No. CA-97-802-3 (E.D. Va. Jan. 30, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3